FILED
                                                                          15-0634
                                                                          8/24/2015 12:14:10 PM
                                                                          tex-6619742
                                                                          SUPREME COURT OF TEXAS
                                                                          BLAKE A. HAWTHORNE, CLERK

                                    NO. 15-0634

                     IN THE SUPREME COURT OF TEXAS



                          RICHARD A. RODRIGUEZ,
                                              Petitioner,

                                          v.

                        JPMORGAN CHASE BANK, N.A.,
                                             Respondent.


               RESPONSE TO MOTION FOR EXTENSION OF
                TIME TO FILE A PETITION FOR REVIEW



      Respondent, JPMorgan Chase Bank, N.A. (“JPMC”) files this Response to

the Motion for Extension of Time to File a Petition for Review and First

Supplemental Motion for Extension of Time to File a Petition for Review and

would respectfully show this Court as follows:

      1.     This is an appeal in a mortgage-related case that has been pending for

nearly fifteen years.    Petitioner Richard A. Rodriguez initially filed suit in

September 2000 seeking to delay a foreclosure of certain real property (the

“Property”). After years of delay, the case was tried to a jury in February 2014.

Based on the trial court’s pre-trial rulings and the verdict of the jury, on March 24,




RESPONDENT’S RESPONSE TO MOTION FOR EXTENSION                                   Page 1
2014, a judgment was entered in favor of JPMC for $441,027.10, attorney’s fees,

costs and interest and ordering that the Property be foreclosed. Rodriguez filed a

motion for new trial and then filed a notice of appeal on May 8, 2014.

      2.    On August 18, 2014, the trial court required Rodriguez to post a

$12,000 bond or cash deposit to suspend enforcement of the judgment, including

the foreclosure. JPMC then attempted to move forward with the foreclosure in

September 2014. Despite the fact that he had not posted the required bond, on

August 29, 2014 Rodriguez filed an emergency motion in the court of appeals

seeking to stay the foreclosure.    JPMC voluntarily postponed the September

foreclosure sale to allow the court of appeals to consider the issue on a non-

emergency basis.

      3.    Rodriguez’s brief was originally due on August 29, 2014.          This

deadline was extended until December 2, 2014 after Rodriguez sought three

extensions due to the personal circumstances of his counsel.

      4.    On June 10, 2015, JPMC advised the court of appeals of its intention

to move forward with the foreclosure on July 7, 2015. The court of appeals then

issued its opinion on June 17, 2015 affirming the trial court’s judgment. Rodriguez

filed a motion for rehearing en banc.      On July 6, 2015, Rodriguez filed an

additional emergency motion seeking to prevent the July 7, 2015 foreclosure sale




RESPONDENT’S RESPONSE TO MOTION FOR EXTENSION                                Page 2
from proceeding.       The court of appeals granted the motion reasoning that

“[b]ecause Rodriguez has filed a motion for rehearing en banc and because

mandate has not yet issued, Rodriguez’s emergency motion is granted only to the

extent he requests that the sale of property that is the subject of this appeal be

stayed until mandate issues pertaining to this Court’s opinion issued on June 17,

2015.” The motion for rehearing was denied on July 10, 2015.

       5.     Because the mandate has not yet issued (and will not issue if a petition

for review is filed), JPMC is currently prohibited from moving forward with

foreclosure, despite the fact that Rodriguez has never posted the required security

as set by the district court.

       6.     Ordinarily, JPMC is agreeable to extensions of time for briefing

deadlines. However, in this instance, JPMC has been prevented from foreclosing

on the Property since 2000. Given the court of appeals’ order, JPMC will be

further delayed until this Court considers the petition for review Rodriguez is

indicating he intends to file. The issues have previously been fully briefed and

have again been briefed in a motion for en banc rehearing. Given the history of

briefing, the 45 day period from the denial of the motion for rehearing should have

been more than sufficient to allow Rodriguez to prepare his petition for review.

Accordingly, JPMC would oppose any extension of Rodriguez’s deadline to file a




RESPONDENT’S RESPONSE TO MOTION FOR EXTENSION                                   Page 3
petition for review. Alternatively, if the Court is inclined to grant an extension,

JPMC requests that the extension be brief and that Rodriguez be admonished that

no further extensions will be granted.

      WHEREFORE, PREMISES CONSIDERED, Respondent JPMorgan Chase

Bank, N.A. respectfully requests that Rodriguez’s Motion for Extension of Time to

File a Petition for Review be denied, or alternatively that any extension be brief

and that Petitioner be admonished that no further extensions will be granted.

                                         Respectfully submitted,


                                                     /s/ Marcie L. Schout
                                         MARCIE L. SCHOUT
                                         Texas Bar No. 24027960
                                         WM. LANCE LEWIS
                                         Texas Bar No. 12314560
                                         GREGORY M. SUDBURY
                                         Texas Bar No. 24033367
                                         QUILLING, SELANDER, LOWNDS,
                                            WINSLETT & MOSER, P.C.
                                         2001 Bryan Street, Suite 1800
                                         Dallas, Texas 75201
                                         (214) 871-2100 (Telephone)
                                         (214) 871-2111 (Facsimile)
                                         mschout@qslwm.com
                                         llewis@qslwm.com
                                         gsudbury@qslwm.com

                                         ATTORNEYS FOR RESPONDENT,
                                         JPMORGAN CHASE BANK, N.A.




RESPONDENT’S RESPONSE TO MOTION FOR EXTENSION                                   Page 4
                         CERTIFICATE OF SERVICE
       The undersigned hereby certifies that on the 24th day of August, 2015, a true
and correct copy of the foregoing document was served via electronic service and
via facsimile upon the following parties:

     R. Robert Willmann, Jr.
     PO Box 460164
     San Antonio, Texas 78246
     Facsimile: (361) 552-4305


                                                 /s/ Marcie L. Schout
                                      Marcie L. Schout




                                      4813-7927-4023, v. 1




RESPONDENT’S RESPONSE TO MOTION FOR EXTENSION                                 Page 5